DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims are objected to because of the following informalities:  
Claims 2 and 4 should recite “further comprising” and “the applied force or pressure”.
Claim 19, line 7, “neigbouring” should instead read “neighbouring”.

Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 
The claim limitations being interpreted under 35 U.S.C. 112(f) include “sampling means” recited in claim 10. The limitation is being interpreted to cover a circuit as shown in Applicant’s Fig. 6 and described in the specification (“output from the multiplexing environment 601 is supplied to an analog processing circuit 609 over a first analog line 610,” paragraph 66; see also paragraphs 67 and 99), a multiplexing device (Fig. 8, paragraph 70), or other circuit processing component (“monitoring output signal 2102 …is then sampled by an analog-to-digital convertor forming part of the processor 602,” paragraph 126).
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “analyzing live output data sets by means of said machine-learning system” in claim 20.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the position of said application region" in line 6.  There is insufficient antecedent basis for this limitation in the claim. It seems that the claim is reciting that the plurality of electrodes forms an active surface in the application region. Following this interpretation, Examiner suggests amending the claim to instead recite “thereby presenting an active surface  in said application region”.
Claim 9 recites the limitation “the degree of energization” and “the distance” in line 3. These limitations lack antecedent basis in the claims. It is unclear whether the “degree of energization” refers to a level by which the transmitter electrode is energized or if the limitation should instead indicate a degree of penetration”, which is described in relation to the distance between the electrodes in the a degree of penetration is related to a distance…”
Claim 11 recites the limitation “the position of said tissue” in line 4, which also has insufficient antecedent basis. It seems that the claim is merely reciting that the application region of an apparatus contacts the tissue at some position. Following this interpretation, Examiner suggests amending the claim to instead recite “making skin contact betweenand said tissue”. 
Additionally, claim 11 recites “comparing said force data…against a first predetermined level…performing capacitive-coupling procedures…if sufficient force has been applied; and inhibiting said capacitive-coupling procedures if said sufficient force has not been applied”. It is unclear if a “sufficient force” is related to said first predetermined level, as described in paragraphs 77, 79, 82-84, or if a sufficient force is a condition unrelated to the first predetermined level. For the purposes of examination, the “sufficient force” will be interpreted as being above the first predetermined level. 
Similarly, in claim 13, “too much force” will be interpreted as being above the second predetermined level. Following this interpretation, Examiner suggests amending the claims to recite sufficient force or too much force in relation with the first and second predetermined levels, respectively.
Claim 18 recites “the nearest neighbouring electrodes” in lines 16-17 and “the number of electrodes” in line 19. There is insufficient antecedent basis for these limitations in the claim. It seems that the number of electrodes present tin the second set of m electrodes is represented by m. Examiner suggests amending the limitations to instead recite “

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 17 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 17 recites that “wherein…capacitive-coupling procedures are performed prior to said step of making skin contact” which is inconsistent with previous claims that recite that the capacitive-coupling procedures are performed if sufficient contact force has been applied (claim 1) and that the capacitive coupling procedures comprise storing force data (claim 16). This suggests there would be no associated force data for procedures performed prior to skin contact. It seems that Applicant intends to recite additional capacitive-coupling steps performed prior to making skin contact, and the claim will be interpreted as such. Following this interpretation, Examiner suggests amending claim 17 as follows:
The method of claim 11further comprising calibrating the apparatus by performing initial .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-6, 8-11, 13, 15-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0312615, hereinafter Caduff, in view of WO 2009/136311, hereinafter Thumma. Both Caduff and Thumma were cited in the IDS filed 01/07/2021. 
Regarding claim 1, Caduff teaches an apparatus for the non-invasive evaluation of an amount of a substance contained within blood circulating within human body tissue (Fig. 1), comprising: 
an application region arranged to make skin contact (backside of housing 22, Fig. 2); 
a plurality of electrodes (electrical detection device 2 and/or electrode arrangement 24)
a detector (force sensor 4) configured to produce force data representing an applied force or pressure upon said active surface (“designed to measure a force parameter indicative of the force by means of which the apparatus is pressed against the tissue,” paragraph 34); and 
a processor (control unit and evaluation circuitry 1, “which can be implemented as a microprocessor, peripheral circuitry and software components,” paragraph 31), wherein said processor is configured to: 
perform capacitive-coupling procedures that capacitively couple selected pairs of said electrodes by producing electric fields that penetrate said tissue to produce monitored output data (paragraphs 59-65).
Caduff explicitly teaches all limitations of claim 1 except for comparing force data against a threshold and selectively initiating capacitive coupling procedures based on the comparison. Caduff does teach inhibiting operation and/or outputting an alert if fluctuations in force sensor measurements exceed a threshold (paragraph 112). Caduff also suggests that the force sensor can be used to detect if changes in the physical pressure of the apparatus on the tissue disturbs measured impedance signals and if there are unsuitable measurement conditions (paragraphs 100, 106-107). 
Thumma teaches analogous art related to monitoring and controlling contact pressure of a probe in order to compensate for pressure effects during a measurement. Thumma specifically teaches performing measurements only when contact pressure is within an allowable range (Fig. 3; pg. 12, lines 30-33). Although Thumma teaches an optical sensing modality, the problem presented by Caduff of correcting for contact pressure effects during impedance measurements would motivate one to look at solutions presented in other areas where contact pressure similarly effects physiological measurements. Thumma teaches that by monitoring contact pressure, “interference effects in the analysis of the material caused by or made worse by contact pressure being too high or too low or fluctuating too (pg. 4, lines 2-6). Thumma also recognizes that contact pressure causes variation in the optical measurement due to changing the fluid distribution of the tissue (pg. 8, lines 8-11, 25-32; pg. 10, lines 12-20), which is the same cause of contact pressure error identified by Caduff (paragraphs 106-107).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Caduff such that capacitive coupling procedures can only be performed when force data is higher than a first predetermined level (i.e., a lower bound of an allowable range), as suggested by Thumma. One would be motivated to do so because Thumma teaches this arrangement to improve accuracy and consistency of physiological measurements by only measuring under proper conditions (pg. 4, lines 2-6). While Caduff teaches using the force measurement to compensate the impedance measurement for changes caused in blood flow in the tissue (paragraph 107), Thumma recognizes contact pressure causes interference in the optical signal for the same reason (pg. 8, lines 8-11, 25-32; pg. 10, lines 12-20) and teaches an alternative method to improve accuracy and eliminate contact pressure effects in the tissue and in the measured signal. One of ordinary skill in the art would be able to apply this alternative method to Caduff to solve the same problem and yield predictable results. 
Regarding claim 3, Caduff in view of Thumma teaches the processor is also configured to inhibit said capacitive coupling procedures if said force data is higher than a second predetermined level (i.e., above the upper bound of an allowable range; see Thumma Fig. 3; pg. 12, lines 30-33).
Regarding claim 5, Caduff teaches said processor is also configured to store said force data when said capacitive coupling procedures are performed (“control unit/evaluation circuity 1 is adapted to determine the glucose concentration from a combination of the parameter measured by the electrical detection device 2 and the signal from force sensor 2,” paragraph 111).  
Regarding claim 6, Caduff teaches said plurality of electrodes are a substantially parallel first group of electrodes (Fig. 5).  
(“a suitable array of switching allowing to connect individual strip electrodes either to ground or to the signal from VCO 40. The apparatus would be operated to carry out a measurement for each electrode arrangement,” paragraph 63)
Regarding claim 9, Caduff teaches an energizing circuit (VCO 40, paragraphs 63, 73) for energizing a selected transmitter electrode, wherein: a degree of penetration (see interpretation under the 112b rejection above) is related to a distance between said selected transmitter electrode and a selected receiver electrode during a capacitive-coupling operation (“the penetration depth of the signal increases with increasing electrode width and electrode separation,” paragraph 52; and each said capacitive-coupling procedure comprises a plurality of capacitive-coupling operations (“the apparatus would be operated to carry out a measurement for each electrode arrangement and then compare the two results,” paragraph 63).  
Regarding claim 10, Caduff teaches sampling means (measuring circuit 43; “the measured signals are further processed in the control unit and evaluation circuitry 1,” paragraph 59; see interpretation under 112f above) for sampling each monitored output signal received from a receiver electrode during each coupling operation, wherein: each said capacitive-coupling procedure comprises a plurality of capacitive-coupling operations (“the apparatus would be operated to carry out a measurement for each electrode arrangement and then compare the two results,” paragraph 63); and said sampling means is configured to produce a plurality of data samples of each said monitored output signal (paragraphs 59-62).  
Regarding claim 11, Caduff teaches a method of determining an amount of a substance contained within blood circulating within human body tissue, comprising the steps of: 
locating an application region of an apparatus to make skin contact at the position of said tissue (backside of housing 22, Fig. 2), wherein said apparatus comprises a plurality of electrodes arranged on a dielectric substrate to present an active surface at said application region (electrical detection device 2 and/or electrode arrangement 24 mounted on base 32; Figs. 2, 5); 
deriving force data from a detector (force sensor 4, “designed to measure a force parameter indicative of the force by means of which the apparatus is pressed against the tissue,” paragraph 34); 
performing capacitive-coupling procedures that capacitively couple selected pairs of said electrodes by producing electric fields that penetrate said tissue to produce monitored output data (paragraphs 59-65),
wherein the amount of said substance is evaluated from said monitored output data when said monitored output data is produced (“these measured signals are further processed in the control unit and evaluation circuitry 1,” paragraph 59; “evaluation circuity 1 combines the signals of the sensor modules 2-8 to obtain a measure of the glucose level in the tissue,” paragraph 122).  
Caduff explicitly teaches all limitations of claim 11 except for comparing force data against a threshold and selectively initiating capacitive coupling procedures based on the comparison. Caduff does teach inhibiting operation and/or outputting an alert if fluctuations in force sensor measurements exceed a threshold (paragraph 112). Caduff also suggests that the force sensor can be used to detect if changes in the physical pressure of the apparatus on the tissue disturbs measured impedance signals and if there are unsuitable measurement conditions (paragraphs 100, 106-107). 
Thumma teaches analogous art related to monitoring and controlling contact pressure of a probe in order to compensate for pressure effects during a measurement. Thumma specifically teaches (Fig. 3; pg. 12, lines 30-33). Although Thumma teaches an optical sensing modality, the problem presented by Caduff of correcting for contact pressure effects during impedance measurements would motivate one to look at solutions presented in other areas where contact pressure similarly effects physiological measurements. Thumma teaches that by monitoring contact pressure, “interference effects in the analysis of the material caused by or made worse by contact pressure being too high or too low or fluctuating too much, can be reduced or avoided, and measurements can be made more accurate or reliable,” (pg. 4, lines 2-6). Thumma also recognizes that contact pressure causes variation in the optical measurement due to changing the fluid distribution of the tissue (pg. 8, lines 8-11, 25-32; pg. 10, lines 12-20), which is the same cause of contact pressure error identified by Caduff (paragraphs 106-107).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Caduff such that capacitive coupling procedures can only be performed when force data is higher than a first predetermined level (i.e., a lower bound of an allowable range), as suggested by Thumma. One would be motivated to do so because Thumma teaches this arrangement to improve accuracy and consistency of physiological measurements by only measuring under proper conditions (pg. 4, lines 2-6). While Caduff teaches using the force measurement to compensate the impedance measurement for changes caused in blood flow in the tissue (paragraph 107), Thumma recognizes contact pressure causes interference in the optical signal for the same reason (pg. 8, lines 8-11, 25-32; pg. 10, lines 12-20) and teaches an alternative method to improve accuracy and eliminate contact pressure effects in the tissue and in the measured signal. One of ordinary skill in the art would be able to apply this alternative method to Caduff to solve the same problem and yield predictable results. 
Regarding claim 13, Caduff in view of Thumma teaches comparing said force data against a second predetermined level; and inhibiting said capacitive coupling procedures if too much force has (i.e., above the upper bound of an allowable range; see Thumma Fig. 3; pg. 12, lines 30-33).  
Regarding claim 15, Caduff teaches storing said force data when said capacitive coupling procedures are performed (“control unit/evaluation circuity 1 is adapted to determine the glucose concentration from a combination of the parameter measured by the electrical detection device 2 and the signal from force sensor 2,” paragraph 111).  
Regarding claim 16, Caduff teaches said step of performing capacitive-coupling procedures, comprises the steps of: performing a plurality of procedure types (“the apparatus would be operated to carry out a measurement for each electrode arrangement and then compare the two results,” paragraph 63; collection of calibration data described in paragraphs 129-136); and storing respective force data for each said procedure type (“evaluation circuity 1 combines the signals of the sensor modules 2-8 to obtain a measure of the glucose level in the tissue,” paragraph 122).
Regarding claim 18, Caduff teaches said plurality of electrodes are substantially parallel (Fig. 5), and the method further comprising steps of: generating energization pulses for application to any of said electrodes as a transmitter electrode (“allowing to connect individual strip electrodes either to ground or to the signal from VCO 40,” paragraph 63; VCO 40 is outputting an AC signal, paragraph 73);  monitoring output signals from a receiver electrode (paragraphs 63, 85); wherein a peak value of an output signal is indicative of permittivity and a decay rate of an output signal is indicative of conductivity (the output measurements measured by Caduff are the same as the claimed measurements, therefore, features of the signal should also inherently be the same; Caduff also indicates determining phase and amplitude and  that conductivities and permittivities are used as measures of the glucose concentration, paragraphs 59, 129), such that during each energization operation, an energized transmitter electrode and a monitored receiver electrode define a capacitively-coupled electrode pair (“the apparatus would be operated to carry out a measurement for each electrode arrangement,” paragraph 63); selecting a first set of n electrodes from said plurality of substantially parallel electrodes; establishing capacitively coupled electrode pairs, in which each of said first set of n electrodes is capacitively coupled with a second set of m electrodes from said plurality of substantially parallel electrodes (“even electrodes are applied to ground and the odd electrodes to the signal,” paragraph 85); wherein: each said second set of m electrodes are the nearest neighboring electrodes to an electrode selected from said first set of n electrodes (each electrode has two neighboring electrodes, one on each side, and the electrodes alternate in signal, paragraph 85); and the number of electrodes present in said second set of m electrodes represents a degree of layering (“the purpose of the differential sensor is then to achieve depth specific measurements in order to distinguish impacts of the various layers,” paragraph 51). 
Regarding claim 20, Caduff teaches the steps of: producing plural learning output data sets for a first group of subject (“during the development phase of the algorithm, the data for the multiple regression analysis should be collected repeatedly for several subjects,” paragraph 136), for which the amount of a substance under investigation is known, based on permittivity and resistivity properties (“the conductivities and permittivities can be used as a measure of the glucose concentration, provided that the functional relation between the glucose concentration and the dielectric properties of the skin is known at least empirically,” paragraph 129); deploying said plural learning output data sets to prepare a machine- learning system (“this functional relation can be derived by means of a statistical learning procedure; namely, the well-known multiple regression,” paragraph 132-133); and analyzing live output data sets by means of said machine-learning system to produce respective amount data for said substance (“evaluation circuitry 1 combines the various measured parameters, e.g., using multidimensional calibration data and/or algorithmic rules, to calculate a signal or display a value indicative of the glucose level,” paragraphs 41, 62).  
s 2, 4, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Caduff in view of Thumma, as applied to claims 1, 3, 11, and 13, respectively, and further in view of US 2017/0095168, hereinafter Kwon.
Caduff teaches notifying a user if force fluctuations are high or if the apparatus is not properly pressed against the tissue (paragraphs 6-7, 112) and teaches an interface 11. However, neither Caduff nor Thumma specifically teach indicating to a user to increase or reduce the applied force or pressure. Kwon teaches analogous art comprising monitoring a contact force in order to more accurately measure a physiological signal, specifically a pulse wave. Kwon teaches that in order to ensure an applied pressure is within a preferred range, a message is given to the user to adjust the tactile pressure (paragraphs 83-85).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Caduff in view of Thumma such that a notification is given to a user on the measured force and an alarm indicates that the force needs to be adjusted. One would be motivated to do so in order to improve the device of Caduff and Thumma such that a user can correct the contact pressure when it is outside of the preferred range for measurement, as suggested by Kwon. 

Claims 7, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Caduff in view of Thumma, as applied to claims 6, 11, and 18 above, and further in view of U.S. Patent No. 8,994,383, hereinafter Mamigonians. Mamigonians was cited in the IDS filed 05/24/2019.
Regarding claim 7, Caduff teaches that the electrical detection device 2 can has an arrangement of parallel electrodes (Fig. 5). However, neither Caduff nor Thumma explicitly teach or suggest a second group of substantially parallel electrodes with a different orientation from a first group of parallel electrodes. Mamigonians teaches analogous art for sensing the electrical permittivity of an object through capacitive coupling of electrodes, including in human tissue (Abstract; col. 3, lines 24-31). More (Figs. 11-12; col. 9, lines 34-59) for sensing in two directions.
It would be obvious to one of ordinary skill before the effective filing date of the invention to modify Caduff in view of Thumma to use the sensor array taught by Mamigonians. One would be motivated to do so in order to improve the device of Caduff and Thumma such that it can sense in two directions. Furthermore, this modification could be carried out with predictable results because such an arrangement was known in the art and Mamigonians teaches the device is suitable for detecting properties of human tissue (Abstract; col. 3, lines 24-31).
Regarding claim 17 (see interpretation under 112b rejection above), Caduff teaches calibrating the apparatus by performing multiple regression analysis on known data sets (paragraphs 129-136), but does not teach or suggest performing capacitive coupling procedures prior to making skin contact. Mamigonians teaches calibrating the sensor array before measurement procedures by running the sensor without any object on the sensor (step 802, Fig. 8; step 1502, Fig. 15; col. 11, lines 35-40).
It would be obvious to one of ordinary skill before the effective filing date of the invention to modify Caduff in view of Thumma to use the calibration procedure taught by Mamigonians prior to measurement. One would be motivated to do so in order to improve the device of Caduff and Thumma by establishing reference values for output signals and negating effects of temperature and humidity, as taught by Mamigonians (col. 11, lines 37-40). This modification could be carried out with predictable results because such an arrangement was known in the art to improve capacitive measurements.
Regarding claim 19, Caduff teaches doing a differential measurement using different electrode arrangements (“paragraph 63, 85), but does not explicitly sequentially selecting electrode pairs. Mamigonians teaches said step of establishing capacitively coupled electrode pairs comprises the steps (“a transmitter multiplexer 403 multiplexes input signals from a signal generator 404 within processing device 402 across each of the transmitter electrodes. A receiver multiplexer 405 multiplexes output signals from each receiver electrode into a signal detector 406,” col. 4, lines 50-67; Figs. 4-7).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Caduff to use the multiplexing method taught by Mamigonians in order to sequentially pair the various electrodes. One would be motivated to do so in order to improve the device by capturing more differential signal, which in turn provides a higher resolution (“the comparison signals produced by signal detector 406 are sampled by processor 407…the durations are stored in memory as duration data for further analysis, which can include the application of algorithms that effect interpolation of the data to give much higher spatial resolution,” col. 7, lines 42-47). Furthermore, Caduff already uses a differential measurement (paragraphs 51, 63, 85), so one would be able to implement this modification with predictable results.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fuller et al. (U.S. Patent No. 5,508,203) teaches a pair of capacitively coupled electrodes for non-invasively measuring glucose through a fingertip (Fig. 1). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICE L ZOU whose telephone number is (571)272-2202. The examiner can normally be reached Monday-Thursday 8:30-6:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC F WINAKUR/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        

/ALICE LING ZOU/Examiner, Art Unit 3791